Citation Nr: 1757804	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-32 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to January 1978 and from April 1979 to April 1983 in the United States Navy.  The Veteran died in November 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In August 2017, the appellant withdrew her request for a Board hearing.

The Board notes that in her July 2013 Substantive Appeal (VA Form 9), the appellant asserted that VA healthcare providers only focused treatment on the Veteran service-connected disabilities and failed to notice that he was suffering from a more severe and life-threatening disease, i.e., pancreatic cancer.  She stated that she believed VA let the Veteran die of cancer, which could have been detected earlier.  The Board interprets this statement as a claim for DIC benefits pursuant to 38 U.S.C. § 1151.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.


REMAND

In September 2012, the AOJ granted entitlement to death pension benefits effective November 28, 2011, and terminated benefits effective December 1, 2012, because the appellant's income exceeded the Maximum Annual Pension Rate for a surviving spouse with no dependents.  

In December 2011, the appellant indicated that she received $714 in military retirement/annuity, expected to receive $50,000 in life insurance benefits from MET Life, and expected to receive approximately $1,323 in Social Security benefits.  In January 2012, she indicated that she had $2,600 in cash, bank accounts, or certificates of deposit (CDs).  She stated that she received no current income and was unsure if she would receive military retirement income.  She noted that she expected to receive $50,000 in life insurance benefits, and an unknown amount of Social Security widow survivor benefits.  Regarding medical, last illness, burial or other unreimbursed expenses, she indicated that she paid $1,020 in cremation costs and that she expected to receive a bill for ambulance services.  

A November 2012 Report of General Information indicates that the appellant stated that she would be receiving additional income from the Social Security Administration beginning December 26, 2012, and asked VA to update its records accordingly.  

Based on the foregoing, the Board finds that a remand is necessary to obtain additional information regarding the appellant's income, net worth, and medical expenses for the relevant time period.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request financial information from the appellant for the relevant time period, including her net worth, income, and medical expenses.  

2.  The AOJ should conduct any additional development as may be indicated by the response received by the appellant and any other development necessary to determine the appellant's eligibility to receive death pension benefits.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the claims file since the most recent Statement of the Case (SOC).  If any benefit sought is not granted, the appellant should be furnished a Supplemental SOC (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


